Citation Nr: 1042547	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-09 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
dermatophytosis. 

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for an ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1973.

These matters come before the Board of Veterans' Appeals 
("Board") on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Pittsburgh, Pennsylvania, which continued the 
Veteran's 10 percent disability evaluation for dermatophytosis, 
and denied reopening his claim of entitlement to service 
connection for an ankle disorder on the basis that new and 
material evidence had not been received.  

In September 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the 
Pittsburgh RO.  A transcript of the hearing has been associated 
with the Veteran's claims folder.

The Veteran's claim of entitlement to an increased disability 
evaluation for a skin disease and his reopened claim of 
entitlement to service connection for an ankle disorder are 
addressed in the REMAND portion of the decision below and are  
REMANDED to the RO via the Appeals Management Center ("AMC") in 
Washington, DC.  VA will notify the appellant if further action 
is required on his part.


FINDINGS OF FACT

1.  A September 1985 Board decision denied service connection for 
a bilateral ankle disorder based on a finding that the Veteran 
did not have a current diagnosis of an ankle disorder, and a 
finding that a chronic ankle disability was neither incurred in, 
nor aggravated by, service.

2.  The evidence submitted since the September 1985 Board 
decision is neither cumulative nor redundant, and when considered 
with previous evidence of record, raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the Veteran's 
claim of entitlement to service connection for an ankle disorder 
has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA").

As the issue of whether new and material evidence was received 
has been resolved in the Veteran's favor, any error in notice or 
development with respect to that aspect of the claim is harmless 
error.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.  § 3.159(b) 
(2010).  A determination as to whether additional required notice 
and development has been accomplished would be premature at this 
time, as the Veteran's service connection claim is being remanded 
for further adjudicative action.

II. New and Material Evidence

The Veteran contends that he suffers from an ankle disorder as a 
result of several injuries in service, and that he has 
experienced chronicity of symptomatology ever since.  

In a September 1985 decision, the Board denied the Veteran's 
claim of entitlement to a bilateral ankle disorder based on a 
finding that the Veteran did not currently have current diagnosis 
of an ankle disability, and there was no competent evidence that 
a chronic ankle disability was incurred in, or aggravated by 
service.  At the time of the denial, the Board considered the 
Veteran's complete service treatment records, which, although 
they revealed that he had injured his left ankle on several 
occasions in service, showed that these injuries were entirely 
acute and transitory and without residuals in service, at 
separation, or during a VA examination in 1974, in which there 
was no evidence of either a left or right ankle disorder.  
Accordingly, the decision is not subject to revision except upon 
the receipt of new and material evidence.  38 U.S.C.A. § 5108, 
7104; 38 C.F.R. § 3.156.  

"New" evidence means evidence not previously submitted to 
agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  See Evans v. 
Browns, 9 Vet. App. 273 (1996).  When determining whether the 
claim should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 
(1992). 

In March 2006, the Veteran applied to have his previously-denied 
claim reopened.  However, in a December 2006 rating decision, the 
RO concluded that new and material evidence had not been received 
sufficient to reopen the Veteran's claim.  

A review of the claims folder shows that the new evidence 
submitted since the September 1985 Board decision includes a copy 
of a May 2010 treatment record from a hospital emergency room, in 
which the Veteran was treated and diagnosed with right peroneal 
tendon subluxation.  Given that the new evidence relates directly 
to the issue of whether the Veteran's recent peroneal subluxation 
was caused or aggravated by an injury or event in military 
service, the Board concludes that it satisfies the low threshold 
requirement for new and material evidence.  As such, the 
Veteran's claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened 
claim, as further development of the claim is necessary.  This is 
detailed in the REMAND below.


ORDER

The claim of entitlement to service connection for an ankle 
disorder is reopened.  To this extent, and to this extent only, 
the appeal is granted.


REMAND

A.  Entitlement to an evaluation in excess of 10 percent for 
dermatophytosis.

During the most recent VA examination in June 2006, the Veteran 
said that he had not experienced a worsening of his skin disease 
or any flare-ups of greater severity than as noted during the VA 
examination of 1983.  He added that the only reason he had 
applied for an increased rating was because several other 
veterans that he knew were getting 30 percent disability ratings 
for skin disorders of lesser severity than his.  Upon 
examination, the VA examiner noted that the Veteran had no 
eczema-type lesions or tinea versicolor, and that the only 
clinically-apparent variance noted was dry, flaky skin.  She 
diagnosed the Veteran with tinea versicolor, with no clinical 
evidence visualized, 0 percent total body exposed; tinea pedis, 
no clinical evidence visualized, 0 percent total body exposed; 
and dyshidrotic eczema, no clinical evidence visualized, 0 
percent total body exposed.  

Following the VA examination, the Veteran submitted additional VA 
treatment records, including a September 2008 dermatology 
consultation, in which he described very itchy welts and scabs, 
and said that his face, chest and back worsen during the winter 
and summer, especially when he sweats.  The examiner noted 
diffuse xerosis and erythematous patches on the forehead, chest 
and back, and nonspecific scaling on the right foot.  The 
diagnosis was xerosis, pruritus, and tinea pedis of the right 
foot.  

In this case, because the most recent evidence of record shows 
that the Veteran now has been diagnosed with various skin 
disorders, which may be related to the service-connected 
dermatophytosis, the Board finds that another examination is 
necessary to obtain an opinion as to any relationship to 
dermatophytosis and current severity of these conditions.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).

Moreover, during both the VA examination and the September 2008 
VA clinical examination, the Veteran said that that his skin 
disease was intermittent, flaring up and/or becoming apparent 
during winter and summer months.  In this regard, the Board notes 
that, although the VA examiner found no current skin disorder, he 
failed to address the Veteran's claim concerning the possible 
fluctuating nature of his skin disease.

In this regard, the Board notes the Court's decision in Ardison 
v. Brown, 6 Vet. App. 405, 408 (1994), a case which concerned the 
evaluation of a service-connected disorder that fluctuated in its 
degree of disability, that is, a skin disorder which had "active 
and inactive stages," or was subject to remission and 
recurrence.  The Court remanded that case for VA to schedule the 
veteran for an examination during an "active" stage or during 
an outbreak of the skin disorder.  Ardison, at 408; see also 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) [holding that 
"it is the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that must 
be addressed."].  Thus, the frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed and the skin 
disorder should be considered, whenever possible, at a time when 
it is most disabling.  Bowers; Ardison.  Here, because the 
Veteran claims that his skin disorder has both active and 
inactive stages, the Board finds that an additional VA evaluation 
would be helpful in resolving the issues raised by the instant 
appeal.

In addition, it appears that the most recent VA treatment reports 
of record pertaining to treatment for the Veteran's skin 
condition are dated September 2008.  Where VA has constructive 
and actual knowledge of the availability of pertinent reports in 
its possession, an attempt to obtain those reports must be made.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but had 
been generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  As records in the 
possession of VA are deemed to be constructively of record, they 
must be obtained.  Id.

B.  Entitlement to service connection for an ankle disorder.

As discussed above, the Veteran has presented recent evidence of 
a diagnosis of a right peroneal tendon subluxation.  Accordingly, 
because there is "an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the [V]eteran's service," but there is 
"insufficient competent medical evidence on file for the 
Secretary [of VA] to make a decision on the claim," a VA 
examination and opinion are necessary to determine whether the 
Veteran currently has a chronic ankle disability, and if so, 
whether the condition is related to active duty service.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1).  The 
requirement under the VCAA for warranting a VA examination, that 
the evidence "indicates" that the Veteran's disability "may" 
be associated with the Veteran's service, is a low threshold.  
See McLendon, supra.

In addition, as noted above, the Veteran has submitted evidence 
of treatment for a right ankle disorder from a private hospital 
or physician.  Accordingly, as any additional treatment records 
for this condition, if they exist, would be relevant to the 
Veteran's claim, VA must make an attempt to obtain those private 
treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify all VA healthcare facilities that 
have treated him for skin disease since March 
2005 and for an ankle disorder since service 
separation.  Obtain all available records and 
associate with the claims folder.  Any 
negative reply should be included in the 
claims folder.

2.  Contact the Veteran and ask him to 
identify all non-VA healthcare providers that 
have treated him for an ankle disorder since 
service separation and for skin disease since 
March 2005.  After securing the necessary 
releases, the RO/AMC should attempt to obtain 
any records not previously received.  All 
records obtained or responses received should 
be associated with the claims file.  Any 
negative response should be included in the 
claims folder

If the RO is unable to secure these records, 
it must notify the Veteran and (a) identify 
the specific records it is unable to obtain; 
(b) briefly explain the efforts that it made 
to obtain those records; (c) describe any 
further action to be taken with respect to 
the claim(s); and (d) notify the Veteran 
that he is ultimately responsible for 
providing the evidence.  38 U.S.C.A. § 
5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2010).

3.  Schedule the Veteran for an appropriate 
VA examination with an individual with the 
proper expertise to determine the nature, 
approximate onset date and/or etiology of any 
current, chronic ankle disorder.  Any tests 
deemed necessary should be conducted, and the 
claims folder must be provided to the 
examiner for review in conjunction with the 
examination.  The examiner should also elicit 
from the Veteran his history of ankle 
injuries and treatment and note that, in 
addition to the medical evidence, the 
Veteran's statements have also been 
considered.  The examiner is asked to 
specifically consider and comment on the 
medical report (dated May 21, 2010) from 
"elizur," in which the Veteran was 
diagnosed with right peroneal tendon 
subluxation.  Following a review of the 
relevant evidence in the claims file, and the 
clinical evaluation, the examiner should be 
asked to indicate whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current ankle disorder was the result of an 
incident or event in service.  Any and all 
opinions must be accompanied by a complete 
rationale.

a.) It would be helpful if the examiner would 
use the following language, as appropriate: 
"more likely than not," (meaning likelihood 
greater than 50%); "at least as likely as 
not," (meaning likelihood of at least 50%); 
or "less likely than not" or "unlikely" 
(meaning there is less than 50% likelihood).

b.) The clinician is also advised that the 
term "at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of causation as to 
find against causation.  "More likely" and 
"at least as likely" support the contended 
causal relationship; "less likely" weighs 
against the claim.

c.) If the examiner finds that it is 
impossible to provide the requested opinion 
without resort to speculation, it should be 
so stated.  In that case, the examiner must 
specifically support this conclusion with a 
detailed medical explanation that takes into 
consideration all of the pertinent evidence 
of record (including the Veteran's self-
reported history), and addresses such matters 
as whether 1) there is inadequate factual 
information upon which to base an opinion 
(e.g., the lack of service treatment 
records); 2) the question falls outside of 
the limits of current medical knowledge or 
scientific development; 3) the condition 
manifested in an unusual way, such that its 
cause or origin is unknowable; or 4) there 
are other risk factors for developing the 
condition.  

4.  Schedule the Veteran for an appropriate 
VA examination with an individual with the 
proper expertise to determine the current 
severity of any diagnosed skin disease.  To 
the extent possible, the examination should 
be scheduled during an eruption or 
exacerbation of his skin disorder to give the 
best indication of the condition at its worst 
(the Veteran has reported that he experiences 
the most active stages of the disorder during 
the warm weather months).  For any diagnosis 
of a skin disorder found on examination, the 
examiner should indicate whether such 
disorder is related to the service-connected 
dermatophytosis.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination and the 
examiner must note that the claims folder has 
been reviewed.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Color photographs should be taken, 
if appropriate.  All signs and symptoms 
necessary for rating the skin condition under 
the current rating criteria should be 
reported in detail, to include the percentage 
of the entire body affected and the 
percentage of exposed area(s) affected.  If 
the appellant is not experiencing an outbreak 
at the time of the examination, the examiner 
should, to the extent possible, opine as to 
the percentage of the entire body and the 
percentage of exposed area(s) that could be 
affected during an eruption or exacerbation.  
The examiner should also note whether the 
Veteran has received constant or near-
constant systemic therapy, such as 
corticosteroids or other immunosuppressive 
drugs, during that past twelve-month period.  
In addition, the examiner should discuss the 
effect, if any, that the Veteran's skin 
disorder has on his occupational activities 
and activities of daily life.   Any and all 
opinions must be accompanied by a complete 
rationale.

5.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed and 
readjudicate the claims.  If any benefit 
sought on appeal is not granted, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


